Case 1:17-cr-20712-FAM Document 108 Entered on FLSD Docket 12/02/2018 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 17-CR-20712-FAM

  UNITED STATES OF AMERICA,

  vs.

  JAMES M. SCHNEIDER,

              Defendant.
  __________________________________/

                        GOVERNMENT’S AMENDED WITNESS LIST

         The United States hereby files its amended witness list. At trial, in its case-in-chief, the

  United States called the following witnesses:

         1.      Michael Vax
         2.      Steven Sanders
         3.      Alvin Mirman
         4.      John Ahearn
         5.      Sheldon Rose
         6.      Elise Travertini
         7.      Marisa Watson Gayman
         8.      Andrew Wilson
         9.      David Lubin
         10.     Yelena Furman
         11.     Edward Sanders
         12.     Eric Busto
         13.     Jamie Mills
         14.     Alexander Scoufis
         15.     Leo Gillman
         16.     Milagros Bouillerce
Case 1:17-cr-20712-FAM Document 108 Entered on FLSD Docket 12/02/2018 Page 2 of 2



                                             Respectfully submitted,

                                             ARIANA FAJARDO ORSHAN
                                             UNITED STATES ATTORNEY

                                      By:    /s/ Jerrob Duffy
                                             Jerrob Duffy
                                             Assistant United States Attorney
                                             Court No. A5501106
                                             99 NE 4th Street
                                             Miami, Florida 33132-2111
                                             Tel: (305) 961-9273
                                             Fax: (305) 530-6168


                                CERTIFICATE OF SERVICE

        I hereby certify that on December 2, 2018, the undersigned electronically filed the

  foregoing document using CM/ECF


                                             /s/ Jerrob Duffy
                                             Assistant United States Attorney




                                                 2
